—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered September 21, 1995, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 9V2 to 19 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Despite different results obtained through different tests, the police chemists’ expert *444testimony that they personally administered a series of definitive tests to the substances in the bags to determine their components provided reliable grounds for the trier of fact to conclude that the substance sold and possessed by defendant was cocaine (see, People v Curry, 157 AD2d 623, lv denied 76 NY2d 786). Contrary to defendant’s remaining arguments, we find no evidence of contamination or defects in the chain of custody. We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Williams and Tom, JJ.